Citation Nr: 1632990	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and major depressive disorder.

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

3.  Entitlement to service connection for psoriasis, to include as due to service-connected disabilities, an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to April 1992.  He is a recipient of the Combat Action Ribbon, among other awards and medals.

These matters are before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in June 2016.  In June 2016 the Veteran submitted a waiver of initial RO consideration of additional evidence submitted to the Board.

In light of the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the underlying service connection claim (of the Veteran's petition to reopen) for PTSD has been recharacterized as stated above.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."

The issues of service connection for an acquired psychiatric disorder, to include PTSD, and major depressive disorder (on de novo review); and psoriasis, to include as due to service-connected disabilities, an undiagnosed illness or medically unexplained chronic multisymptom illness are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2009, the RO denied service connection for PTSD on the basis that the evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection; the Veteran did not perfect an appeal as to that matter.  

2.  Evidence submitted since the October 2009 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

3.  The evidence of record is at least in equipoise as to whether the Veteran currently has PFB.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PFB have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board has determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder has been received.  Thus, no further discussion of the VCAA as it pertains to that claim is necessary

Regarding the claim of entitlement to service connection for PFB, as this decision grants the benefits sought there is no reason to belabor the impact of the VCAA in this matter; any notice/duty to assist omission is harmless.  Furthermore, there is no reason to belabor whether the Veteran received Bryant v. Shinseki, 23 Vet. App. 488 (2010)-compliant, notice at the June 2016 Travel Board hearing; as any defect in such notice likewise is harmless.

New and Material Evidence

In April 2009, the Veteran filed a claim for compensation for PTSD.  The claim was denied by the RO in an October 2009 rating decision on the basis that the evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection.  He was notified of that decision, and did not perfect an appeal or submit new and material evidence in the year following, and it became final.  In April 2011 the Veteran filed a claim of service connection for PTSD (which in essence was a petition to reopen the previously denied claim).  The December 2012 rating decision on appeal confirmed and continued the previous denial of service connection for PTSD.  Inasmuch as the RO reopened the claim in December 2012 it determined that service connection for PTSD was not warranted.  In any case, the Board is required to address the new and material issue in the first instance.  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the RO may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Evidence of record at the time of the October 2009 rating decision included the Veteran's service treatment records (STRs), which provide no indication that a psychiatric disorder was manifest during the Veteran's active service.  Also of record then was VA outpatient treatment records dated from February 2008 to August 2009.  A February 2008 VA ambulatory care note shows the Veteran had a past medical history of major depression, single episode; there was no mental health assessment rendered at that time.   A September 2008 VA primary care physician's note shows the Veteran with a history of depression due to stressful conditions at work.  He constantly had about 3 to 4 hours of sleep nightly due to work-related pressures.  The diagnosis was PTSD and alcohol abuse.  A November 2008 VA mental health outpatient note described the Veteran as "Veteran of the Vietnam era with PTSD, MDD, Alcohol Abuse...."  At that time he was on psychiatric medication.  A November 2008 VA mental health attending note reveals the Veteran was seen related to his anger, "road rage," and alcohol abuse.  The diagnosis was alcohol abuse, episodic by history.  A January 2009 VA primary care physician note shows a past medical history of alcohol abuse, PTSD and a single episode of major depression.  The diagnoses were depression and PTSD.  A February 2009 VA mental health outpatient treatment report shows Axis I diagnoses of major depressive disorder, PTSD and alcohol abuse.  An April 2009 primary care physician note shows the Veteran's past medical history of alcohol abuse, PTSD and a single episode of major depression; and an assessment of alcohol abuse and PTSD.  Also of record at that time are July 2009 statements by the Veteran and his wife in support of his claim.  An August 2009 VA initial evaluation for PTSD examination was also of record.  The examination report noted that while the Veteran had conceded combat stressors, psychological testing was suggestive of extreme exaggeration of symptoms, which brought his credibility into question and the severity of his reported symptoms as questionable.  The diagnoses were alcohol dependence, ongoing, substance induced mood disorder with both depression and anxiety features.

Evidence received since the October 2009 prior final denial includes July 2011 statements by the Veteran and his wife in support of his claim.  Also of record since October 2009 is a July 2012 VA PTSD examination that reported the Veteran did not have a diagnosis of PTSD that conformed to DSM IV criteria.  The Axis I diagnoses were alcohol dependence, ongoing, and substance induced mood disorder.  Also of record is a December 2014 private psychological assessment by Dr. K. who diagnosed PTSD under Axis I.  A June 2016 hearing transcript, with the testimony of the Veteran and his wife, is of record.  The Veteran testified that he was awarded a combat action badge.  He stated that he experienced some traumatic event in combat which made him fear for his life and did not begin to affect him until 1991 after he returned.  He would have dreams and nightmares.  He attempted to self-medicate with alcohol to get rid of the nightmares.  The alcohol was a symptom of PTSD.  The Veteran stated that he is no longer drinking and the nightmares are "off the charts right now."  He was seeing a private psychologist, Dr. K, who found that the Veteran has PTSD.  Also of record are July 2016 lay statements in support of the Veteran's claim, by the Veteran's wife, mother-in-law, friend and service buddy.  In June 2016 the RO added to the Veteran's record, a Review PTSD Disability Benefits Questionnaire by Dr. K who provided current Axis I diagnoses of PTSD, major depressive disorder, recurrent episodes with psychotic features and severe alcohol use disorder.  Dr. K noted that the p primary diagnoses of PTSD, major depressive disorder, and alcohol use disorder, in an important sense major depressive disorder and alcohol use are both indirectly caused by PTSD.

As discussed above, the RO denied the Veteran's claim because there was no confirmed diagnosis of PTSD which would permit a finding of service connection.  
Since then, evidence added to the record includes diagnoses of acquired psychiatric disorders and the Veteran's testimony that he experienced some traumatic event in combat which made him fear for his life.  As this evidence directly addresses a previously unestablished fact necessary to substantiate a claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, and major depressive disorder, and, considering the "low threshold" standard for reopening under Shade, raises a reasonable possibility of substantiating the underlying claim, the Board finds that the additional evidence received is both new and material, and that the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, and major depressive disorder may be reopened.  De novo consideration of the claim is addressed in the remand below.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat Veteran; it aids a Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Pseudofolliculitis Barbae

The Veteran contends service connection is warranted for pseudofolliculitis barbae because the disorder began in service.  A September 1989 STR shows the Veteran was seen with complaints of PFB, and an assessment of PFB was rendered.  His treatment regimen included hydrocortisone cream.  In December 1989 the assessment was mild PFB.  In a March 1991 STR the Veteran reported that he had PFB for 3 years.  He had been seen previously for PFB and had been prescribed a PFB razor, magic shave or an electric razor and PFB soaps.  According to the Veteran none of the prior prescriptions helped.  He found that not shaving his face down close to the skin helped.  PFB was found under the Veteran's chin and sides of his jaw.  The assessment was PFB.  In addition, in March 1991 it was suggested that the Veteran needed an administrative separation for PFB as it had been unresponsive to treatment.  An August 1991 STR notes the Veteran with a history of PFB and an impression of PFB was rendered.  The Veteran's April 1992 separation medical examination report shows his skin was normal on clinical evaluation.  PFB was not noted.  In his medical history report at the time of service separation, he noted that he was discharged from the Marine Corp because of PFB.

On July 2012 VA Gulf War general medical examination, the Veteran reported that he was diagnosed with PFB while on active duty in 1989.  He was treated conservatively for PFB.  He denied any hospitalization, invasive treatment or current treatment for PFB.  He reported that he developed a rash of his neck in 2010 that gets worse with the onset of hot weather.  On examination, there was no current clinical evidence of PFB present.  The diagnosis was PFB, diagnosed December 1989.  The examiner opined that PFB was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed inservice injury, event or illness.  The rationale for the opinion was that review of the Veteran's STRs revealed documentation of evaluation and treatment of PFB.

At the June 2016 hearing the Veteran testified that he is currently diagnosed with PFB, which started in 1989.  He stated that when he joined the service, he had to shave every day.  It was about one year before he sought treatment, after returning from Desert Storm.  

On review, the evidence shows the Veteran's competent and credible statements concerning chronic symptoms of PFB in service and after service, a diagnosis of PFB in service and after service, and an informed medical opinion with clear analysis and rationale for the opinion relating the Veteran's PFB to his military service.  While the VA examiner in July 2012 determined that there was no clinical evidence of PFB present at that time, it appears that the examiner did not consider the Veteran's competent and credible statements regarding continued symptoms since service.  Notably, this is the same examiner that diagnosed PFB and related the Veteran's PFB to his military service.  Consequently, the Board finds that the evidence here is at least in equipoise; and therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for PFB is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for pseudofolliculitis barbae is granted.


REMAND

The Board finds that further development of the record is needed for proper adjudication of the reopened claim of service connection for PTSD.  The matter has been thus developed/adjudicated by the RO, i.e., limited to such diagnosis.  As noted earlier, the Court in Clemons, 23 Vet. App. 1 held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Here, VA treatment records show his VA treatment providers have diagnosed psychiatric disabilities other than PTSD, including major depressive disorder, alcohol abuse, alcohol dependence, ongoing substance induced mood disorder with both depression and anxiety features.  The Veteran's private psychologist, Dr. K. diagnosed PTSD, major depressive disorder, recurrent episodes with psychotic features and severe alcohol use disorder.  Dr. K noted that the Veteran's primary diagnoses are PTSD, major depressive disorder, and alcohol use disorder.  Dr. K. noted that in an important sense, major depressive disorder and alcohol use are both indirectly caused by PTSD.  Hence, the reopened claim must be remanded for RO initial consideration of the expanded issue of service connection for an acquired psychiatric disorder, however diagnosed.  

The Veteran's STRs are silent for any complaints, treatment or diagnosis of any psychiatric disorder during service.  VA treatment records show diagnoses of major depressive disorder, alcohol dependence and PTSD.  The August 2009 VA examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  That examiner diagnosed alcohol dependence, ongoing, substance induced mood disorder with both depression and anxiety features.  The examiner noted that while the Veteran had conceded combat stressors, psychological testing was suggestive of extreme exaggeration of symptoms, which brought his credibility into question and the severity of his reported symptoms as questionable.  The Veteran's private psychologist, Dr. K. diagnosed PTSD, major depressive disorder and alcohol use disorder and suggested that major depressive disorder and alcohol use are indirectly caused by PTSD.  

However, none of these medical providers has provided an opinion addressing the etiology of the Veteran's acquired psychiatric disorder.  In light of the Veteran engaging in combat in service and the postservice diagnoses associated with an acquired psychiatric disorder, an examination to ascertain the nature and etiology of the Veteran's acquired psychiatric disorder is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On remand, the Veteran should receive appropriate notice, and opportunity to submit information and evidence bearing on the matter.  

The Veteran also claims entitlement to service connection for psoriasis, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness and alternatively as secondary to his service-connected disabilities (acne and PFB).  At the June 2016 hearing the Veteran testified that he was diagnosed with psoriasis about 5 years ago.  He stated that he was not sure how the psoriasis is related to service, but he heard of skin rashes as a result of exposure to the environment in Desert Storm.  The Veteran's service records show that he meets the criteria for consideration as a Persian Gulf Veteran for purposes of 38 C.F.R. § 3.317. 

He underwent a VA Gulf War general medical examination in July 2012.  That examination revealed a hyperpigmented macule with white scale consistent with psoriasis of the Veteran's back and neck.  The diagnosis was psoriasis.  In an October 2012 VA addendum to the July 2012 VA examination report, the examiner opined that psoriasis is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disabilities.  The rationale for the opinion was that review of the medical literature revealed no credible, peer reviewed studies that support the contention that psoriasis is related to previous or concomitant PFB, acne and/or tinea pedis.  Psoriasis is thought to be due to a genetically mediated autoimmune disorder.  The examiner did not address the Veteran's disability pattern or diagnosed disorder as it relates to specific exposure events experienced by the Veteran during service in Southwest Asia (in a July 2009 statement the Veteran noted he was in artillery and stood next to the oil fields when they were set afire and he witnessed the air filled with thick black smoke).  The Board has found that the July 2012 VA Gulf War general medical examination and the October 2012 addendum are not adequate for deciding the Veteran's claim of entitlement to service connection for psoriasis, to include as due to service-connected disabilities, an undiagnosed illness or medically unexplained chronic multisymptom illness.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Given the above, the Board concludes that remand is warranted in order to afford the Veteran with an adequate VA examination regarding his claim of entitlement to service connection for psoriasis, to include as due to service-connected disabilities, an undiagnosed illness or medically unexplained chronic multisymptom illness.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for association with the record all outstanding records of VA evaluations and treatment the Veteran has received for any psychiatric disorder from March 2014 to the present.  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a VA psychiatrist or psychologist to determine the nature and etiology of any diagnosed psychiatric disorder in accordance with the diagnostic criteria for PTSD, and in particular to reconcile the differing medical opinions of record concerning whether he has a diagnosis of PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify by diagnosis each psychiatric disability entity found.  

(b) What is the most likely etiology for each psychiatric disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) active duty service?  

If a diagnosis of PTSD is deemed appropriate, the examiner should render an opinion addressing the relationship of such disability to service.  The examiner is reminded that the Veteran is a recipient of the Combat Action Ribbon.

If a psychiatric disability is determined to be unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

The examiner should also report a multi-axial diagnosis, expressly diagnosing or ruling out alcoholism.  If the Veteran is found to have a psychiatric disorder that is at least as likely as not related to service, and if the Veteran is diagnosed with alcoholism, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that alcoholism is secondary to such the psychiatric disorder.  In other words, the examiner should give an opinion as to whether a psychiatric disorder causes alcoholism or aggravates (increases the severity) alcoholism beyond the natural progress of the disease.

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.

3.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of his psoriasis.  The entire record must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed psoriasis, was caused by his active service, to include exposure event experienced by the Veteran during service in Southwest Asia.  In this regard, the examiner must address the Veteran's disorder as it relates to specific exposure events experienced by the Veteran during service in Southwest Asia (in a July 2009 statement the Veteran noted he was in artillery and stood next to the oil fields when they were set afire and he witnessed the air filled with thick black smoke).

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed psoriasis, was caused or aggravated by any of his service-connected skin disorders.

A rationale for all opinions must be provided.

4.  The AOJ should thereafter review the entire record and readjudicate the claims of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder and psoriasis.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


